Appeal by the *959defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered September 21, 2005, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), robbery in the second degree, robbery in the third degree, and assault in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Spolzino, J.P., Krausman, Angiolillo and McCarthy, JJ., concur.